Name: Commission Regulation (EEC) No 516/86 of 27 February 1986 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 86 Official Journal of the European Communities No L 51 /51 COMMISSION REGULATION (EEC) No 516/86 of 27 February 1986 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat Whereas, pursuant to Article 394 of the Act of Accession of Spain and Portugal, the application to the new Member States of the Community rules introduced for the produc ­ tion of and trade in agricultural products and for the trade in certain goods resulting from the processing of agricul ­ tural products shall be postponed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 3648/85 (3), as amended by Regulation (EEC) No 161 /86 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3648/85 amended to the quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto : HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 3 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 362, 31 . 12. 1985, p . 8 . (3) OJ No L 348, 24 . 12. 1985, p. 10 . 0 OJ No L 21 , 28 . 1 . 1986, p. 5. No L 51 /52 Official Journal of the European Communities 28 . 2. 86 ANNEX to the Commission Regulation of 27 February 1986 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 9 from 3 to 9 March 1986 Week No 10 from 10 to 16 March 1986 Week No 11 from 17 to 23 March 1986 Week No 12 from 24 to 30 March 1986 Week No 13 from 31 March to 6 April 1986 01.04 B 1 14,017 c) 115,169 ( ») 115,879 (') 115,879 (') 115,441 (  ) 02.01 A IV a) 1 242,590 (2) 245,040 (2) 246,550 (2) 246,550 (2) 245,620 (2) 2 169,813 (2) 171,528 (2) 1 72,585 (2) 172,585 (2) 171,934 (2) 3 266,849 (2) 269,544 (2) 271,205 (2) 271 ,205 (2) 270,182 (2) 4 31 5,367 (2) 31 8,552 (2) 320,51 5 (2) 320,51 5 (2) 31 9,306 (2) 5 aa) 31 5,367 (2) 318,552 (2) 320,51 5 (2) 320,515 (2) 319,306 (2) bb) 441,514 (2) 445,973 (2) 448,721 (2) 448,721 (2) 447,028 (2) 02.06 C II a) 1 31 5,367 (3) 31 8,552 (3) 320,51 5 (3) 320,51 5 (3) 31 9,306 (3) 2 441,514 (3) 445,973 (3) 448,721 (3) 448,721 (3) 447,028 (3) (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Commission Regulation (EEC) No 19/82.